ORIGINAL
              Jfn tbe Wnitell ~tates QCourt of jfelleral QCiaims
                                     No. 17-282C (Pro Se)
                          (Filed: March 22, 2017) I Not for Publication

                                                )     Keywords: Pro Se Complaint; Criminal
    DEMETRIUS MARWIN HOLDER,                    )     Matters; Federal Tort Claims Act.
                                                )
                       Plaintiff,               )
                                                )                                     FILED
         v.                                     )
                                                )                                   MAR 2 2 2017
    THE UNITED STATES OF AMERICA,               )
                                                                                  U.S. COURT OF
                                                )
                                                                                 FEDERAL CLAIMS
                       Defendant.               )
~~~~~~~~~~~~~~~)

                                    OPINION AND ORDER

KAPLAN, Judge.

        On Febmary 27, 2017, prose plaintiff Demetrius Marwin Holder filed a complaint. In it,
he makes numerous allegations of criminal wrongdoing by two men he identifies as United
States Attorneys. Mr. Holder seeks an order from the Court for their anest and prosecution. The
Court, however, lacks subject matter jurisdiction over this complaint, and therefore DISMISSES
it without prejudice. 1

                                       BACKGROUND

        Mr. Holder lists six counts in his complaint. In the first count, he alleges that Andrew
David Finkelman and Peter Lallas, United States Attorneys, took "an Oath to support and defend
the United States Constitution," but "did wilfully [sic] and knowingly violate said oaths in open
court of Law by failing to timely move to protect and defend the United States Constitution, that
being a Felony of Perjury of their Oaths of Office." Compl. at 1, Docket No. 1. In the second
count, Mr. Holder alleges these same two men committed misprision of felony, treason,
misprision of treason, rebellion or insurrection, and seditious conspiracy, by "giving aid and
comfort to those . .. defendants whose acts are subversive to the United States and as such are
destroying our children, our homes, our churches, our schools, our business [sic], our contracts,
our money system, and our government." Id. at 2-3.

       For his third count, Mr. Holder asse1is that Mr. Finkelman and Mr. Lallas violated 18
U.S.C. §§ 241-42 by "not upholding his/her/their Bill of Rights which is a Felony." Id. at 3-4. In


1
 Mr. Holder filed a motion for leave to proceed in forma pauperis. Docket No. 3. That motion is
GRANTED solely for the purposes of dismissing the complaint.


                                                                7014 1200 ODDO 9093 7078
the fourth count, Mr. Holder alleges that these two men also violated a number of other federal
statutes, including the wire fraud statute, by taking a "fraudulent oath as 'fiduciary trustees' of a
political subdivision of a state" and by violating "the constitutional Rights of those Citizen
electors, from public offices elected and appointed." Id. at 4-9. For his fifth count, Mr. Holder
asserts that Mr. Finkelman and Mr. Lallas willfully and knowingly violated their "oaths by
means of Obstruction of Justice of the Law by violating the constitutional Rights of Sovereign
American Citizens by not up holding [sic] his/her/their Bill of Rights which is a Felony." Id. at 9.
Finally, Mr. Holder alleges that Mr. Finkelman and Mr. Lallas have "violate[d] or over[-]rule[ d]
Congressional Enactment or any Judicial Procedure Manual created by Congress or the America
[sic] Bar Association as Court Procedure and the Rules of Court," and denied "equal protection
under 42 USC 1981 ... and the Bill of Rights of American Citizens by not up holding [sic]
his/her/their constitutional Rights which is a Felony." Id. at 20.

         For relief, Mr. Holder states that "We the People DEMAND the atTest of the above[-
]natned felons ... [and] that you pursue and prosecute" them. Id. at 21. Additionally, he
demands "the seizure and impound[ing] of ALL books, records and fraudulent claims made by
the fictitious Plaintiff(s), THE DISTRICT OF COLUMBIA, and ALL employees and appointed
officials as evidence of the ongoing Felonies in this instant matter." Id.

        Mr. Holder also attached to his complaint a "Request for Entry of Appearance; Third
Party Intervenor As a Living man/woman with a Soul in Case# 1: 13 er 00253," which he alleges
is a case pending in the United States District Court for the District of Columbia. Id. at 26. With
that document, he included a "Cover Sheet for Addresses of Parties," which bears a case caption
for United States of America v. Rodney Dale Class, case number 1: 13 er 00253, before Judge
Gladys Kessler in the United States District Court for the District of Columbia. Id. at 27.

         Additionally, Mr. Holder attached to his complaint a document entitled "Criminal
Complaint Notice of Felony." Id. at 29. In this document, he lists a number of offices or
departments within the federal government, upon whom he apparently served his complaint "as a
Third Party of Interest and Intervenor." Id. Finally, he attached multiple copies of a completed
"Claim for Damage, Injury, or Death" form, a form that appears to have been issued by the
Department of Justice. Id. at 32 et seq. Each form is addressed to a different federal entity, but
otherwise the forms ai·e identical, with dates of April 3, 2014. Id. Despite the form's instruction
that it is for "[c]laims ... under the Federal Tort Claims Act," Mr. Holder wrote that he was
entering an appearance in the district court case referred to above, and that federal agencies
"failed to follow proper procedure." See, e.g., id. at 32-34. He also made allegations regat·ding
the Federal Reserve Act and the Social Security Act, and asserted a personal injury claim of
$750,000. Id. Along with these forms, Mr. Holder also included a letter from the Depatiment of
Justice dated September 2, 2014. Id. at 53. In it, the Department stated that Mr. Holder's claims
were not compensable under the Federal Tort Claims Act (FTCA) and were denied. See id. The
letter also informed him that he could file suit over this denial in a district court within six
months of the date of the letter. Id.

                                          DISCUSSION

        The Court may raise subject matter jurisdiction sua sponte at any time. Rick's Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1346 (Fed. Cir. 2008) (internal citation omitted); see


                                                 2
also Arbaugh v. Y&H Com., 546 U.S. 500, 506 (2006) (noting that au objection to federal court
subject matter jurisdiction may be raised by a court on its own initiative at auy stage in the
litigation). "If the court dete1mines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action." Rule 12(h)(3) of the Rules of the Court of Federal Claims; see also
Arbaugh, 546 U.S. at 506-07, 514 (stating that "courts ... have au independent obligation to
determine whether subject matter exists, even in the absence of a challenge from any party").

        Generally, in determining subject matter jurisdiction, the court accepts as true all
undisputed facts in the pleadings aud draws all reasonable inferences in favor of the plaintiff. See
Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The court may
"inquire into jurisdictional facts" to determine whether it has jurisdiction. Rocovich v. United
States, 933 F.2d 991, 993 (Fed. Cir. 1991). It is well established that complaints that are filed by
pro se plaintiffs, like this one, are held to "less stringent standards than formal pleadings drafted
by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, even prose plaintiffs
must persuade the Court that jurisdictional requirements have been met. Bernard v. United
States, 59 Fed. CL 497, 499, affd, 98 F. App'x 860 (Fed. Cir. 2004); Zulueta v. United States,
553 F. App'x 983, 985 (Fed. Cir. 2014) ("the leniency afforded to a prose litigant with respect to
mere formalities does not relieve the burden to meet jurisdictional requirements" (internal
quotation and citation omitted)). The plaintiff bears the burden of establishing subject matter
jurisdiction by a preponderance of the evidence. Braudt v. United States, 710 F.3d 1369, 1373
(Fed. Cir. 2013); see also Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed.
Cir. 1988).

         The Tucker Act grauts the United States Court of Federal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or auy
Act of Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
in tort." 28 U.S.C. § 1491(a). It serves as a waiver of sovereign immunity and a jurisdictional
grant, but it does not create a substantive cause of action. Jau's Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008). A plaintiff, therefore, must establish
that "a separate source of substantive law ... creates the right to money damages." Id. (quoting
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevaut part)); Rick's
Mushroom Serv., Inc., 521 F.3d at 1343 (stating "plaintiff must look beyond the Tucker Act to
identify a substantive source of law that creates the right to recovery of money damages against
the United States" (citation omitted)).

        Here, the Court lacks subject matter jurisdiction. Mr. Holder does not allege the existence
of auy source of substantive law giving rise to a right to money damages from the United States.
Indeed, he appears not to seek money damages at all. Rather, Mr. Holder only makes criminal
allegations. The Court of Federal Claims, however, does not have jurisdiction over criminal
matters. Jones v. United States, 440 F. App'x 916, 918 (Fed. Cir. 2011); Howell v. United States,
127 Fed. CL 775, 789 (2016) ("To the extent that plaintiffs are alleging acts of criminal conduct,
such as criminal conspiracy ... [or] criminal fraud, ... this court ... lacks jurisdiction to
adjudicate those claims.").

       Moreover, the Court lacks subject matter jurisdiction over Mr. Holder's claims because
he only asserts allegations against individual defendauts. But the Court of Federal Claims has no


                                                   3
jurisdiction over claims against any defendant other than the United States. See United States v.
Sherwood, 312 U.S. 584, 588 (1941) ("[I]fthe relief sought is against others than the United
States the suit as to them must be ignored as beyond the jurisdiction of the court."); Jiron v.
United States, 118 Fed. Cl. 190, 198-99 (2014) ("It is well settled that the United States is the
only proper defendant in the United States Court of Federal Claims." (quotation omitted)).

        Finally, to the extent Mr. Holder' s complaint can be construed as making allegations
against the United States for money damages pursuant to the FTCA, the Comt lacks jurisdiction
over such claims. Shearin v. United States, 992 F.2d 1195, 1197 (Fed. Cir. 1993); see also Keene
Corp. v. United States, 508 U.S. 200, 214 (1993) ("[T]ort cases are outside the jurisdiction of the
Court of Federal Claims . . .. "); 28 U.S.C. § 1491(a)(l).

        Accordingly, Mr. Holder has failed to establish that this Court has subject matter
jurisdiction over his complaint and the Court must dismiss it.2

                                          CONCLUSION

        For the reasons set forth above, the Court lacks subject matter jurisdiction over Mr.
Holder' s complaint and hereby DISMISSES the same without prejudice. 3 The Clerk is directed
to enter judgment accordingly. Each side shall bear its own costs.


       IT IS SO ORDERED.




                                                      ELAINE D. KAPLAN
                                                      Judge




2Because Mr. Holder only makes conclusory allegations that are at times difficult to understand,
and because he fails to allege any facts that would support an entitlement to relief, transfer to any
other court would not be in the interest of justice. See 28 U.S.C. § 1631 .
3 The Court will not address Mr. Holder's purported request for an entry of appearance, as it
relates to a different matter pending in another comt and appears to be addressed to that comt.



                                                  4